               UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF RHODE ISLAND

KWAME COLON
     Plaintiff,


      v.                               C.A. No. 18-251-WES


C.O. COLASONTE, et al.
     Defendants.


                         ORDER OF DISMISSAL

     By order entered September 12, 2018, the plaintiff was
directed to show cause why this Court should not dismiss this
matter for lack of prosecution.   The plaintiff was warned that
failure to comply would lead to dismissal of this action.


     Plaintiff having failed to comply with this Court’s order,
it is hereby ordered that the above-captioned case be dismissed
for lack of diligent prosecution.


     It is so ordered.




     October 18, 2018               By the Court:


                                    /s/William E. Smith
                                    Chief Judge
